DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 16, 17, 20 and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Pub. No. 2017/0287995, from hereinafter “Kim”) in view of the Applicant’s Admitted Prior Art (from hereinafter “AAPA”).
Regarding Claim 1, Kim in Fig. 1-6 teaches an organic light emitting diode display device comprising: a substrate (101) having a display region (DA), a peripheral region (NDA) at least partially surrounding the display region and including a first peripheral region, a second peripheral region, and a third peripheral region (see labeled Fig. 4 below), and a pad region (150) disposed on one side of the peripheral region (Fig. 1 and 3); a light emitting layer (112) disposed on the substrate in the display region; a first power supply wire (220) disposed in the second and third peripheral regions and a part of the first peripheral region on the substrate (Fig. 4); a second power supply wire (210) disposed in the display region, the first peripheral region, and the third peripheral region on the substrate without being disposed in the second peripheral region, and being at least partially surrounded by the first power supply wire; a conductive pattern (116) partially overlapped with the first power supply wire in at least the second peripheral region, and electrically connected to the first power supply wire (Fig. 3); and an upper electrode (113) disposed in the display region and a part of the peripheral region on the conductive pattern and the light emitting layer, partially overlapped with the first power supply wire and the conductive pattern, and electrically connected to the conductive pattern (¶ 0041-0088). In particular, as shown in the drawing below, since the applicant does not claim the structural relationships between the first, second and third peripheral regions the examiner is interpreting them as shown. 

    PNG
    media_image1.png
    566
    656
    media_image1.png
    Greyscale

Kim is silent with regards to teaching that the conductive pattern is specifically in the second and third peripheral regions and the part of the first peripheral region on the first power supply wire.
The AAPA in Fig. 3B however teaches an organic light emitting diode display device comprising a first power supply wire (1350) and a second power supply wire (1390) similar to of Kim and furthermore teaches a conductive pattern (1295) partially overlapped with the first power supply wire in similar second and third peripheral regions and a part of the first peripheral region on the first power supply wire as shown above. 
In view of the teachings of the AAPA, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to Kim to include that the conductive pattern is specifically in the second and third peripheral regions and the part of the first peripheral region on the first power supply wire because this is an obvious matter of design choice allowing the connection pattern to be formed and overlapped with the first power supply wire in all the same regions as this will help with heat dissipation in the device, will help to connect the upper electrode to the power supply wire, and will help to discharge gas during the manufacturing process by providing holes in the conductive pattern if desired. 
Regarding Claim 5, Kim teaches wherein a low power supply voltage is applied to the first power supply wire, and a high power supply voltage is applied to the second power supply wire (¶ 0006, 0049-0050, 0073-0078 and Claim 2).
Regarding Claim 6, Kim teaches wherein the second power supply wire comprise a wire having: a first portion disposed in the first peripheral region but is silent with regards to teaching a second portion disposed in the display region and having a grid shape; and a third portion disposed in a part of the third peripheral region to at least partially surround the second portion, and the first, second, and third portions of the second power supply wire are formed integrally with each other. However, the AAPA teaches the similar second power supply line (1390) as disclosed above having a first portion disposed in the first peripheral region; a second portion disposed in the display region and having a grid shape; and a third portion disposed in a part of the third peripheral region to at least partially surround the second portion, and the first, second, and third portions of the second power supply wire are formed integrally with each other (Fig. 3B). 
AAPA, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kim to include a second portion disposed in the display region and having a grid shape; and a third portion disposed in a part of the third peripheral region to at least partially surround the second portion, and the first, second, and third portions of the second power supply wire are formed integrally with each other because this is another obvious matter of design choice as Kim already teaches that the second power supply wire is formed in the first and third peripheral regions and also wherein the second power supply wire controls a driving current flowing to the organic light emitting diode in the display area and therefore would need to be connected to each of the OLEDs in the display area. 
Regarding Claim 7, as in the combination above, the AAPA teaches wherein the first and second portions of the second power supply wire are connected to each other in the first peripheral region adjacent to a part of a boundary between the display region and the peripheral region, and the second and third portions of the second power supply wire are connected to each other in the third peripheral region adjacent to another part of the boundary between the display region and the peripheral region (Fig. 3B). 
Regarding Claim 8, Kim teaches wherein the second power supply wire is spaced apart from an inner side of the first power supply wire (Fig. 4) and the AAPA teaches wherein the third portion of the second power supply wire is spaced apart from an inner side of the first power supply wire (Fig. 3B). 
Regarding Claim 11, Kim teaches wherein the display region has a rectangular shape that includes first corners adjacent to the pad region; and second corners facing the first corners (Fig. 4) but fails to specifically teach wherein the display region has a rectangular shape with curved corners.
In view of the teachings of the AAPA, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kim to include wherein the display region has a rectangular shape with curved corners because this would be another obvious matter of design choice that is well known in the art as it would improve light emitting efficiency of the display device. 
Regarding Claim 12, as in the combination above, the AAPA teaches wherein the first corners are adjacent to the second peripheral region, and the second corners are adjacent to the third peripheral region (Fig. 3B). 

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the second peripheral region is located on opposed sides of the first peripheral region while being adjacent to a second part of the pad region where the pad electrodes are not disposed.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the third portion of the second power supply wire is not disposed in the second peripheral region.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the second portion of the second power supply wire has a lattice shape in one part of the display region, and has a bar shape in another part of the display region.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the first power supply wire has a first width in the second peripheral region, and has a second width in the third peripheral region, the second width being smaller than the first width.

Claims 14-15, 18-19, and 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byun et al. 					U.S. Patent Pub. No. 2019/0006442
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        April 10, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894